Citation Nr: 0011133	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-01 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  His awards included the Vietnam Service Medal with one 
Bronze Star, Vietnam Campaign Medal and the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's perfected appeal of the RO's denial of service 
connection for a back disorder was withdrawn by him in a 
written document dated June 21, 1998, in accordance with 38 
C.F.R. § 20.204 (1999).  This issue is therefore no longer 
before the Board.

REMAND

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Review of the record reflects that the RO has repeatedly sent 
letters in July 1998, and October 1998 to the Veterans 
Resource Center (VRC) in New Orleans, Louisiana, which 
appears to be a VA facility or otherwise affiliated with the 
Department of Veterans Affairs (DVA), as correspondence from 
said facility contains the DVA logo in the letterhead.  These 
letters submitted by the RO specifically requested that the 
VRC furnish the RO with the veteran's medical records 
regarding treatment for PTSD.  To date, the only response 
from the VRC to the RO's requests has been two letters dated 
in August 1998 and October 1998, both of which assert that 
the veteran has been a client of the Center since January 
1997 and stated the number of counseling sessions and 
telephone visits conducted.  Neither letter stated that these 
counseling records were unavailable.  The record reveals that 
the RO's October 1998 correspondence to the VRC specifically 
requested that the VRC forward the requested medical records, 
and noted that a written authorization from the veteran to 
obtain these records was attached.  The RO's October 1998 
letter also requested that if no reports were of record, that 
this should be indicated.  The VRC's October 1998 reply 
failed to include the requested records, but also did not 
indicate such records were unavailable.

As stated above, the missing records belong to the VRC, which 
includes the Department of Veterans Affairs insignia in its 
letterhead.  This is therefore presumed to be a VA facility 
and its records are presumed to be VA records.  Where missing 
records described by the veteran are VA medical records, they 
are in the Secretary's control and could reasonably be 
considered to be a part of the record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The Board is obliged to fulfill the 
duty to assist by obtaining pertinent VA medical treatment 
records; failure to do so, coupled with failure to provide 
the claimant with notice explaining this deficiency, would 
hinder the finality of the Board's decision. See Tetro v. 
West, No. 97-1192 (U.S. Vet App. Apr. 4, 2000).  The Board 
finds that all available VA medical treatment records should 
be obtained for an adequate determination of the issue on 
appeal.  Bell, supra.  VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to a well-
grounded claim. 38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board also observes that the most recent VA examination 
was conducted in March 1997, three years ago and prior to 
much of the treatment alluded to in the above mentioned VRC 
letters.  The fulfillment of the statutory duty to assist 
also includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be allowed to 
submit additional evidence in support of 
the claim.

2.  The RO should make another attempt to 
obtain the veteran's medical records for 
treatment received at the medical 
facility designated as the Veterans 
Resource Center, located in New Orleans 
Louisiana.  If no treatment records 
exist, the RO should again request the 
Veterans Resource Center to document, in 
writing, that the records do not exist.  
All pertinent evidence received should be 
associated with the claims file.  If the 
Veterans Resource Center is not a DVA 
facility, this should be indicated.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of 
impairment caused by his service- 
connected PTSD. The claims folder and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable.

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF) and explain its 
significance.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




